DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 & 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hruby et al., Pub. No.: US 20160368624 A1 in view of Yamagishi, Pub. No.: US 20140109164 A1.
 
Regarding claims 1 & 16, Hruby et al. discloses a method & a system for autonomously controlling electric power supplied to a thruster of a spacecraft during electric orbit raising, ([0024] In accordance with one embodiment of this invention, FIG. 5, PMAD unit 44 is removed from the power path to EP system 16 and the solar array SP 12 is 
Yamagishi may modify Hruby via disclosing “autonomously controlling electric power” citation which is not explicitly disclosed by Hruby et al, ([0062] The electric power network 6 is an electric power supply system (electric power system) referred to as a "smart grid", in which a measuring device with artificial intelligence and a communication function is disposed to provide the function for autonomously controlling electric power demand such that electric power demand can be optimized without human intervention.”)
Yamagishi teaches that these features are useful in order to decrease the load on an  electric power system at the time of information delivery, to an information delivery apparatus and method, and system.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Yamagishi with the system disclosed by Hruby in order to decrease the load on an  electric power system at the time of information delivery, to an information delivery apparatus/method, and system. An electric power supply information notification unit notifies, on the basis of content delivery information notified from an information delivery apparatus that delivers content by utilizing a delivery frequency band in a delivery time band, controls the content in a reception-enabled state on the basis of the notified delivery information (see Abstract.).
Hruby et al. further discloses; comprising:
determining, by a processor, a state of charge of a battery onboard the spacecraft at an entry into an eclipse during each orbit of a plurality of orbits during the electric orbit raising of the spacecraft ([0022] “Thruster 16 may be configured per the specifications of Table 1 below which shows the performance of the Busek BHT-8000 thruster designed for nominal input of 8000 W. Smaller or larger thrusters can be 
determining, by the processor, an electric power level used to fire each thruster of a plurality of thrusters during each orbit beginning after the eclipse, based at least on the state of charge of the battery, and that will provide a shortest electric orbit raising duration and minimize thruster propellant usage during electric orbit raising ([0026] FIG. 6 shows a block diagram of the power system applicable for the electric apogee motor implementation shown in FIG. 1. Solar array 12 delivers power to a Power Processor 43 in parallel with conventional PMAD 44.”  & “Depending on the spacecraft mobility and reliability requirements there may be more than two power processors 45. The large power processor unit 43 will have at least three variants depending on the propulsion system architecture. (1) classical power processor with galvanic isolation between the array 12 and the hall thruster 16; 


    PNG
    media_image1.png
    350
    653
    media_image1.png
    Greyscale
Regarding claims 2 & 17, Hruby et al. discloses the method of claim 1 & the system of claim 16, further comprising balancing the state of charge of the battery for each orbit by autonomously controlling the electric power level and timing during which each thruster is fired during each orbit of the electric orbit raising ([0026] FIG. 6 shows a block diagram of the  power system applicable for the electric apogee motor implementation shown in FIG. 1. Solar array 12 delivers power to a Power Processor 43 in parallel with conventional PMAD 44. The PMAD conditions power for the bus loads 46, the payload 48 and feeds power to power processors 45 than in turn condition power for the gimbaled EP thrusters. Typical GEOsat has 4 of these thrusters (14) fed by 2 power processors, allowing only 2 of the 4 thrusters to operate at a time with the two remaining thrusters providing redundancy. Depending on the spacecraft mobility and reliability requirements there may be more than two power processors 45. The large power processor unit 43 will have at least three variants depending on the propulsion system architecture. (1) classical power processor with galvanic isolation between the array 12 and the hall thruster 16; (2) power processing without isolation which is substantially simpler than with isolation; and (3) direct connection of the solar array 12 to the discharge of the hall thruster in which case the content of the power processor unit 43 is minimal, conditioning power only for the cathode and electromagnets. & [0027] Assuming that the gridded ion thrusters and large hall thrusters have nearly the same efficiency and that they receive the same power, their thrust is inversely proportional to their specific impulse (ISP) and directly propulsion to the transit time from GTO to GEO. The typical gridded ion thruster specific impulse is 3500 s (XIPs 25 by L3 at 4.5 kW) and large hall thruster will remain efficient down to 1400 s. The ratio is 2.5, which means that a hall thruster will deliver .

Claims 3 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hruby et al., Pub. No.: US 20160368624 A1 in view of Yamagishi, Pub. No.: US 20140109164 A1, in view of Aguirre Martinez, US 20120217348 A1.

Regarding claims 3 & 18, Hruby et al. discloses the method of claim 1 & the system of claim 16. Hruby is not explicitly disclosing “firing thruster during sun light/shutting off thruster during eclipse”, however Aguirre Martinez, US 20120217348 A1, teaches EARTH OBSERVATION SATELLITE, SATELLITE SYSTEM, AND LAUNCHING SYSTEM FOR LAUNCHING SATELLITES
and discloses, further comprising firing each thruster during sun light and shutting off each thruster during the eclipse of each orbit of the plurality of orbits during electric orbit raising (Para. [0032]-[0033], [0076], & [0091]…  providing disclosure about sun light, seasons from 1st to 4th quarter of the year and during this periods the satellite position to the sun to get the max. energy supply to charge/boost the propulsion system /thrusters. The positional orientation of the satellite to the sun light during each four different seasons and trying the eclipse time to shorten due to charging the thrusters during the sun light and not charging /shutting off them during the eclipse. See para. [0032-0033] & [0076] & [0091], also para. [0035] as quoted here: [0035] “In any of the above-described embodiments, the first propulsion means for compensating air-drag ion thruster device which is supplied with electrical energy by means of the solar array and/or the second propulsion means for compensating air-drag comprises an ion thruster device which is supplied with electrical energy by means of the solar array. Using an ion thruster, such as an electromagnetic ion thruster, as propulsion means for compensating air-drag has the huge advantage that it can be fit conveniently on small base faces and could be supplied by electric energy generated by means of solar energy collected at the solar array.” ).
Aguirre Martinez teaches that these features are useful in order to provide an improved Earth observation satellite concept and an improved Earth observation system concept.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Aguirre Martinez with the system disclosed by Hruby in order to provide an improved Earth observation satellite concept and an improved Earth observation system concept which provide fast, efficient and reliable Earth observation capabilities, in particular, which provide, at lowered costs and at the same time, high spatial resolution capabilities and fast revisit capabilities. (see para. [0013]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hruby et al., Pub. No.: US 20160368624 A1 in view of Yamagishi, Pub. No.: US 20140109164 A1, in view of KOROTKIKH VIKTOR VLADIMIROVICH et al., Patent No.: RU 2541512 C2,.

Regarding claim 4, Hruby et al. discloses the method of claim 1.
Hruby is not explicitly disclosing “electric power level autonomously controlled  onboard”, however KOROTKIKH VIKTOR VLADIMIROVICH et al., RU 2541512 C2, teaches METHOD TO CONTROL AUTONOMOUS SYSTEM OF SPACECRAFT POWER SUPPLY and discloses, 
wherein the electric power level used to fire each thruster is autonomously controlled onboard the spacecraft without control from a ground station or with Machine Translation: During the spacecraft operation, according to the results of a program analysis of information on the state of the battery (mainly the voltage of the batteries and the battery as a whole and charge or discharge currents), the battery is switched on and off in advance on the onboard computer program or the discharge is limited or, if necessary, limited. At the same time, the minimum period of time to reach the maximum level of the charging voltage of the battery or its batteries from the moment the charge is turned on (the appearance of the charging current) and when the charge is turned on and the voltage level of the battery or its batteries is reached is controlled, the restriction mode is activated for a time less than the specified minimum period charge current at the set charge voltage level of the battery. For this, the control circuits of the chargers have several levels of stabilization of the charging current or charging voltage (or both), in addition, they are connected with the load (on-board computer).
Thus, the claimed method of controlling the autonomous power supply system of the spacecraft ensures reliable operation of the battery as part of the spacecraft SES in case of emergency situations associated with a decrease in the temperature of the battery below the operating range, which increases the reliability of operation of the battery as part of the spacecraft.).
KOROTKIKH VIKTOR VLADIMIROVICH et al. teaches that these features are useful in order to improve operational reliability of accumulator batteries included in power supply systems (PSS) of spacecrafts (SC)..
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by KOROTKIKH VIKTOR VLADIMIROVICH et al. with the system disclosed by Hruby in order to increase the reliability of operation of the battery as part of the spacecraft by providing onboard control & autonomous operation of the power supply systems (PSS) of spacecrafts (SC) using solar batteries (SB) as primary energy sources, and storage batteries (AB) as energy storage devices. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hruby et al., Pub. No.: US 20160368624 A1 in view of Yamagishi, Pub. No.: US 20140109164 A1.

Regarding claim 5 & first half of claim 19, Hruby et al. discloses the method of claim 1 & the system of claim 16, wherein determining the electric power level used to fire each thruster comprises determining an electric power level supplied to each thruster by a power processing unit associated with each thruster ([0007] In one design, the one or more electric propulsion thrusters optimized for orbit raising are Hall Effect thrusters. The satellite may include a separation ring and the Hall Effect thruster may be mounted inside the separation ring. The one or more electric propulsion thrusters optimized for station keeping may include a gridded ion thruster and/or a Hall Effect thruster. The orbit raising thruster discharge may be connected directly to the solar array, or via a power processor that provides power conditioning for the thruster with or without galvanic isolation of the thruster. The satellite may further including a gimbled arm including an electric propulsion thruster optimized for station keeping and an electric propulsion thruster optimized for orbit raising.).

Claims 6-15 & 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hruby et al., Pub. No.: US 20160368624 A1 in view of Yamagishi, Pub. No.: US 20140109164 A1, in view of Meyer, Patent No.: US 6031334 A.

Regarding claim 6 & second half of claim 19, Hruby et al. discloses the method of claim 5 and the system of claim 16. 
Hruby is not explicitly disclosing “predefined operating points of the power processing unit”, however Meyer, US 6031334 A, teaches Method and apparatus for selectively distributing power in a thruster system and discloses,
wherein the electric power level supplied by the power processing unit to the associated thruster is set based on matching a particular state of charge of the battery to a corresponding one of a plurality of predefined operating points of the associated  a discharge power supply 300, a power converter and distribution circuit 400, a propellant system 500, a thruster control circuit 600, and a power source 710.” & col.11 lines 27-38 (58) “In this steady state operational mode switch 146 is "ON," the voltage on the anode has increased to a steady state magnitude, which is typically between 200 and 400 volts and preferably about 300 volts. The magnitude of the current is dependent on the thruster power level and is typically between about 1.5 and 15 amps.”& col.4 lines 34-67 & col.5 lines 1-6  (10) A discharge power supply circuit 300 provides power to the anode 242 to operate the thruster 200 through interconnection means, such as a wire, 301.” & “The discharge power supply return 302 connection could be through additional elements, such as current sensor (not shown). The discharge power supply circuit 300 also receives input 603 from thruster control circuit 600. The positive terminal of discharge power supply 300 is coupled to the anode 242 to provide the necessary power to the anode 242. & (11) “The power converter and distribution circuit 400 receives power from power supply 710 and returns power via return 714.” & (12) “The power converter and distribution circuit 400 also produces a cathode ignition voltage for starting a discharge in the cathode and a sustaining current for maintaining the cathode discharge. The power converter and distribution circuit 400 further provides electrical current to operate the thruster electromagnets 174(a) and (b) via interconnection means 404 and 405. & (13) In some applications the magnets 174(a) and (b) are operated from the discharge current.” & “Rather the discharge power provides the required power to the magnets 174(a) and (b).”.
Meyer teaches that these features are useful in order to provide a method and apparatus that selectively distributes power to elements of a thruster using switches and distribution paths (see para. Col.2 lines 41-46 (14)).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Meyer with the system disclosed by Hruby in order to provide a method and apparatus for selectively controlling operation of a thruster component for producing a discharge. (see para. Col.2 lines 46-57  (17)).

Regarding claims 7 & 20, Hruby et al. discloses the method of claim 6. Hruby is not explicitly disclosing “state of charge of the battery”, however Meyer, US 6031334 A, teaches Method and apparatus for selectively distributing power in a thruster system and discloses,
wherein the electric power level supplied by the power processing unit to the associated thruster is set in steps to match the particular state of charge of the battery to the corresponding one of the plurality of predefined operating points of the associated thruster (col.11 lines 27-38 (58) Steady state operation is a mode of operation in which the thruster no longer requires the keeper 186 to be operational. In this steady state operational mode switch 146 is "ON," the voltage on the anode has increased to a steady state magnitude, which is typically between 200 and 400 volts and preferably about 300 volts. The magnitude of the current is dependent on the thruster power level and is typically between about 1.5 and 15 amps.” & col.11 lines 50-58 (60) “The design of the system must be thermally adequate for continuous operation at the magnet power output levels but operation of the heater 190 and keeper 186 is only required for a short period of time.).

Regarding claim 8, Hruby et al. discloses the method of claim 7. 
“the state of charge of the battery exceeding or being equal to a preset threshold”, however Meyer, US 6031334 A, teaches Method and apparatus for selectively distributing power in a thruster system and discloses, 
further comprising setting the electric power level supplied by the power processing unit by adding a chosen number of power level steps to a base power level in response to the state of charge of the battery exceeding or being equal to a preset threshold, the chosen number of power level steps being determined by matching the state of charge of the battery to a corresponding predefined operating point of the plurality of predefined operating points of the associated thruster (col.9 lines 3-20 (45) The control logic of sequencing logic unit 450 is suitably digital logic or a micro-controller that has low voltage output, for example between 2 and 10 volts. The control logic would need to be converted to an isolated drive voltage capable of driving the controlled switches. In the case of using MOSFETS, the switch gate drive voltage will need to be converted to a switch "ON" voltage of approximately between 3 and 15 volts preferably 8-12 volts and a switch "OFF" voltage of approximately zero volts or slightly negative. The sequencing logic unit 450 sets the output current from the power control circuit 118 to match the required current for the operating mode.” & col.9 lines 21-28 (46) “It is also possible to change magnet current by operating switch 138 in a duty cycle controlled mode or in a linear mode to make magnet current less than the output current of power converter 118.” & col.11 lines 27-38 (58) “In this steady state operational mode switch 146 is "ON," the voltage on the anode has increased to a steady state magnitude, which is typically between 200 and 400 volts and preferably about 300 volts. The magnitude of the current is dependent on the thruster power level and is typically between about 1.5 and 15 amps.).

Regarding claim 9, Hruby et al. discloses the method of claim 7,
Hruby is not explicitly disclosing “the state of charge of the battery being less than a preset threshold”, however Meyer, US 6031334 A, teaches Method and apparatus for selectively distributing power in a thruster system and discloses,


Regarding claim 10, Hruby et al. discloses the method of claim 5.
Hruby is not explicitly disclosing “switching between operating parameters  of the power processing unit to maintain a balanced state of charge of the battery”. However, Meyer, US 6031334 A, teaches Method and apparatus for selectively distributing power in a thruster system and discloses,
further comprising switching between a plurality of predefined operating points of the power processing unit associated with each thruster to maintain a balanced state of charge of the battery, the plurality of predefined operating points comprising a set of parameters of the associated thruster (col.2 lines 30-40 (12) “The present invention provides a solution to that need in the form of a power control circuit with output switching that is capable of selectively controlling the heater, keeper and magnet functions thereby more efficiently providing and controlling the application of power to the thruster components.” & col.3 lines 30-36 (2) “This power distribution, from a power source, to the thruster components is accomplished by replacing multiple conventional power converters with a single power converter and distribution circuit that controls the cathode heater, cathode keeper and thruster magnet functions. & col.11 lines 60-62 (61) While the current is set by an analog input referenced to ground, it may also be a digital value or be proportional to the anode current. & col.11 lines 1-19 (56) The thruster is started by applying anode voltage from discharge power supply 300. The anode voltage may be applied gradually to minimize the power transients reflected to the spacecraft power bus. The preferred mode of starting is dependent on the specifications of the hall current thruster design. In the illustrated case, the voltage on the thruster is brought up to between about 150 volts and 250 volts with a current limit of about 30 percent of the full power current. In the case of a 3 kilowatt thruster that operates at 300 volts normally, this would be a current limit of 3 amperes. When 

Regarding claim 11, Hruby et al. discloses the method of claim 10. 
Hruby is not explicitly disclosing “predefined operating points/parameters : discharge current/discharge voltage and magnetic current”, however Meyer, US 6031334 A, teaches Method and apparatus for selectively distributing power in a thruster system and discloses,
wherein each of the plurality of predefined operating points of the power processing unit are defined by a group of parameters comprising a discharge current, a discharge voltage and a magnetic current of the power processing unit (col.3 lines 35-67 (6) “The cathode emitter 179 is usually heated initially by the heater 190 and during steady state operation the emitter is heated by the cathode discharge current.” & col.7 lines 41-45 (36) The next step is to apply discharge voltage to the thruster. Upon detecting the presence of anode current, the magnet current can be applied by turning "OFF" (i.e., opening) switch 138. )

Regarding claim 12, Hruby et al. discloses the method of claim 11.
Hruby is not explicitly disclosing “switching between the predefined operating points of the power processing unit”, however Meyer, US 6031334 A, teaches Method and apparatus for selectively distributing power in a thruster system and discloses, 
further comprising minimizing thruster propellant usage and minimizing electric orbit raising duration by switching between the predefined operating points of the power processing unit to maintain the balanced state of charge of the battery (col.5 

Regarding claim 13, Hruby et al. discloses the method of claim 5.
Hruby is not explicitly disclosing “fault protection to maintain a balanced state of charge of the battery”. However, Meyer, US 6031334 A, teaches Method and apparatus for selectively distributing power in a thruster system and discloses,
further comprising performing fault protection in response to being unable to maintain a balanced state of charge of the battery  (col.4 lines 1-6 (7) The keeper 186 provides a selective barrier to protect the cathode emitter 179 and heater 190 from damage from ions from the thruster 200. The keeper 186 is provided with an electrical potential that is positive with respect to the cathode emitter 179. The keeper 186 draws electrons out of the cathode emitter to initiate a cathode discharge. & col.5 lines 7-12 (14) Auxiliary control power supplies 195 and 196 are provided to supply additional power to power converter and distribution circuit 400. These supplies 195, 196 could be coupled to the spacecraft ground 714 or an associated control ground (not shown). Zener diodes (not shown) can be used in conjunction with the auxiliary power supplies to prevent over voltage failure modes ).

Regarding claim 14, Hruby et al. discloses the method of claim 13. 
Hruby is not explicitly disclosing “fault protection level 1 :  shutting down the power processing unit”. However, Meyer, US 6031334 A, teaches Method and apparatus for selectively distributing power in a thruster system and discloses, 
wherein performing the fault protection comprises performing a level 1 fault protection in response to the state of charge of the battery being below a first preset fault threshold, the level 1 fault protection comprising shutting down the power processing unit associated with each thruster (col.5 lines 7-12 (14) “Zener diodes (not shown) can be used in conjunction with the auxiliary power supplies to prevent over voltage failure modes. & col.7 lines 50-63 (38) When the cathode heater 190 has exceed a predetermined temperature, switch 142 turns "OFF" and if switch 146 is "OFF" electrical current will flow to the keeper 186 through node 152 and diode 150. This current will initiate a steady state keeper discharge mode of operation of the cathode emitter 179”. & col.7 lines 17-25 (32) The third step is to apply ignition voltage via output 127, if the design allows it to be turned off. This voltage has a magnitude of typically 300 to 600 volts that helps to ionize the propellant to initiate initial breakdown. This voltage can be generated from the power control circuit 118. One method of generation is by one or more auxiliary windings on a transformer (not shown) of the power control circuit 118. The ignition voltage may be energized at all times or only activated when needed. ).

Regarding claim 15, Hruby et al. discloses the method of claim 14. 
“fault protection level 2 :  switching an integrated power controller (IPC) off”. However, Meyer, US 6031334 A, teaches Method and apparatus for selectively distributing power in a thruster system and discloses, 
wherein performing the fault protection comprises performing a level 2 fault protection in response to the state of charge of the battery being below a second preset fault threshold lower than the first preset fault threshold, the level 2 fault protection comprising switching an integrated power controller (IPC) off in addition to shutting down the power processing unit associated with each thruster (col. 9 lines 3-20 (45)“The sequencing logic unit 450 sets the output current from the power control circuit 118 to match the required current for the operating mode.” & col.11 lines 1-19 (56) “The thruster is started by applying anode voltage from discharge power supply 300. The anode voltage may be applied gradually to minimize the power transients reflected to the spacecraft power bus.” & “The sequencing logic unit 450 then adjusts the magnet current to the desired current for start-up of the thruster. This current may be a function of the anode current. The anode voltage and current limit is then increased to the final values. After the discharge to the anode 242 is stable, the keeper current can be removed. This is accomplished by turning "ON" switch 146 to shunt the magnet current from the keeper 186.” & (54) “Keeper mode operates with switch 142, and switch 146 in an "OFF" state. Switch 138 may be either "ON" of "OFF" depending on whether thruster magnet current is desired. The preferred mode is to have switch 138 "ON" to improve the thruster starting ability. During the keeper mode of operation the cathode assembly 100 is emitting electrons to the keeper 186, the power control circuit current is typically controlled to the minimum current that the cathode emitter 179 can reliably operate.” This current typically has a magnitude between about 1 and 5 amperes. This current is directed by control sequencing logic unit signals from sequencing logic unit 450 transmitted through current command 197. & col.11 lines 20-26 (57) A magnet current with keeper power mode operates with switches 138, 142 and 146 in the "OFF" state. The voltage supplied by power converter 118 is the sum of the keeper to cathode emitter voltage and the magnet voltage drop. current command to power converter 118 from sequencing logic unit 450 is set to maintain the optimal thruster magnetic field during the initial operation. & col.11 lines 27-38 (58) Steady state operation is a mode of operation in which the thruster no longer requires the keeper 186 to be operational.” & col.11 lines 63-67 & col.12 lines 1-5 (62) It is apparent that there has been provided in accordance with this invention a method for providing a method and apparatus for controlling heater, keeper and magnet functions of a thruster. While this invention has been described in combination with specific embodiments thereof, it is evident that many alternatives, modifications and variations will be apparent to those skilled in the art in light of the foregoing description.” ).

For claims 6-15 & 19-20 : 
Meyer teaches that these features are useful in order to provide a method and apparatus that selectively distributes power to elements of a thruster using switches and distribution paths (see para. Col.2 lines 41-46 (14)).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Meyer with the system disclosed by Hruby in order to provide a method and apparatus for selectively controlling operation of a thruster component for producing a discharge. (see para. Col.2 lines 46-57  (17)).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mills; Randell L.	US 20160290223 A1	POWER GENERATION SYSTEMS AND METHODS REGARDING SAME
Aguirre Martinez; Miguel	US 20120217348 A1	EARTH OBSERVATION SATELLITE, SATELLITE SYSTEM, AND LAUNCHING SYSTEM FOR LAUNCHING SATELLITES
EHRBAR E et al.	US 20110073714 A1	Solar powered spacecraft power system for Hall effect thruster, 
Motsenbocker, Marvin A.	US 20040090195 A1	Efficient control, monitoring and energy devices for vehicles such as watercraft
Theurillat; Patrick et al.	US 5847520 A	Method and apparatus for adjusting the electric power distribution in a motor vehicle, in particular a hybrid-powered vehicle
appear to anticipate the current invention. See Notice of References cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JALAL CENGIZ CODUROGLU whose telephone number is (408)918-7527.  The examiner can normally be reached on Monday -Friday 8-6 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


/JALAL C CODUROGLU/Examiner, Art Unit 3665                                                                                                                                                                                                        
/BEHRANG BADII/Primary Examiner, Art Unit 3665